COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 ASHLEY RAMIREZ,                                §               No. 08-17-00122-CR

                      Appellant,                §                 Appeal from the

 v.                                             §                205th District Court

 THE STATE OF TEXAS,                            §             of El Paso County, Texas

                       State.                   §               (TC# 20160D01471)

                                             §
                                           ORDER

       The Court has this day considered the Honorable Francisco X. Dominguez’s request for

extension of time to conduct the hearing and concludes the motion should be GRANTED.

       Therefore, the trial court has until March 25, 2018 to hold the hearing pursuant to this

Court’s order of January 22, 2018. The District Clerk shall prepare and forward a supplemental

clerk’s record containing the trial court’s orders and/or findings on or before April 4, 2018.

Further, the transcription of the hearing shall be prepared, certified and filed with this Court on

or before April 4, 2018.

       IT IS SO ORDERED this 23rd day of February, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.